Citation Nr: 0518872	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-16 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1965 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted an increased rating 
for posttraumatic stress disorder (PTSD), and assigned a 30 
percent disability rating, effective March 2002.  Thereafter, 
a rating decision, dated in March 2005, increased the 
evaluation for PTSD to 50 percent, effective March 2002.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge in October 2003.  A transcript 
of the hearing is of record.  

This case was previously before the Board.  In April 2004, 
the Board remanded the case for further development.  The 
issue has been further developed; however, additional 
development is required before the Board can proceed to the 
merits of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

As noted in the introduction, the Board previously remanded 
this case in April 2004.  In accordance with the Board's 
remand, the Appeals Management Center (AMC) obtained 
additional treatment records and scheduled the veteran for VA 
examination for evaluation of posttraumatic stress disorder 
(PTSD).  

The veteran reported for the scheduled VA examination in 
January 2005.  In connection with discussing the veteran's 
psychiatric treatment history, the veteran related to the 
examiner that his primary care physician treated him with 
psychotropic medications, which included sertraline for 
depression; simvastatin; hydrochlorothiazide; metoprolol; and 
albuterol inhaler.  The veteran also related to the examiner 
that he attended therapy groups for PTSD at the Indiana Vet 
Center.  A review of the record shows that the identified 
records have not been associated with the veteran's claims 
file.  

The Board finds that the above-mentioned treatment records, 
identified by the veteran during the January 2005 VA 
examination, are outstanding and need to be obtained.  
Therefore, prior to further consideration of the issue on 
appeal, all outstanding treatment records must be obtained.  
38 C.F.R. § (c)(1) (2004).  

In view of the foregoing, the case as REMANDED for the 
following:

1.  The RO should contact the 
veteran and obtain the names and 
addresses of all medical care 
providers who treated the veteran 
for PTSD.  Of particular interest 
would be records from the Veteran 
Center identified by the veteran.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated 
with the claims folder.  All 
attempts to procure records should 
be documented in the file.  If the 
RO cannot obtained records 
identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran 
and his representative are to be 
notified of unsuccessful efforts in 
this regard, in order that the 
veteran be provided the opportunity 
to obtain and submit those records 
for VA review.  

2  After the requested development 
has been completed, the RO should 
review the veteran's claim. The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any 
further changes in VCAA, any other 
applicable legal precedent, and any 
additional information obtained as a 
result of this remand.  If the 
benefit sought on appeal remains 
denied, the veteran and the 
representative should be furnished a 
Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




